United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, CARDISS COLLINS
POST OFFICE, Chicago, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-1588
Issued: November 7, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

On June 26, 2013 appellant filed a timely appeal from the March 27, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying her schedule award claim.
The Board assigned Docket No. 13-1588.
The Board has duly considered the matter and finds that this case is not in posture for
decision. In a September 27, 2011 decision, OWCP denied appellant’s schedule award claim
under File No. xxxxxx149, the subject of the current appeal, based on the medical opinion of an
OWCP medical adviser who determined that she had no permanent impairment to either the right
or left lower extremity under the sixth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment, (A.M.A., Guides).1
By letter dated August 14, 2012, appellant requested reconsideration and submitted a new
medical report dated June 11, 2012 from Dr. Jay M. Brooker, an attending Board-certified
orthopedic surgeon, who explained his previous finding that appellant had 15 percent impairment
of the left lower extremity which represented 7 percent impairment of the whole person under
the sixth edition of the A.M.A., Guides.
1

OWCP accepted that on October 26, 2007 appellant, then a 51-year-old clerk, sustained a contusion of the left
hip and thigh and lumbago when she tripped and fell on her hip at work.

On September 19, 2012 OWCP requested that a second OWCP medical adviser review
the medical record in the instant claim, as well as in appellant’s claim assigned File
No. xxxxxx713, which was accepted for lumbosacral spondylosis without myelopathy, to
determine whether she had any employment-related bilateral lower extremity impairment.
In a September 22, 2012 report, the second OWCP medical adviser utilized Dr. Brooker’s
June 11, 2012 findings, referenced the sixth edition of the A.M.A., Guides and opined that
appellant had no residual functional or physical loss. He stated that the notes from File
No. xxxxxx713 did not shed any additional light on her ratable impairment as her back pain did
not have any manifestations in the lower extremities. The medical adviser concluded that since
the additional information provided did not change the previous right and left lower extremity
impairment ratings rendered by the first OWCP medical adviser, these ratings and her date of
maximum medical improvement remained the same.
In an October 4, 2012 decision, OWCP reviewed the merits of appellant’s claim and
denied modification of the September 27, 2011 decision. It found that the medical evidence did
not support a finding of permanent impairment due to appellant’s accepted employment-related
back condition. On December 8, 2012 appellant requested reconsideration.
In a March 27, 2013 decision, OWCP again reviewed the merits of appellant’s claim and
denied modification. It found that the new medical evidence submitted did not contain any
objective findings not previously considered in its October 4, 2012 decision to support a finding
of permanent impairment.
The record forwarded to the Board includes evidence suggesting that appellant has an
accepted claim for lumbosacral spondylosis without myelopathy in File No. xxxxxx713 that is
relevant to File No. xxxxxx149 presently before the Board. However, the case record presently
before the Board is limited to evidence in File No. xxxxxx149. The Board finds, therefore, that
this case is not in posture for decision as the record before the Board is incomplete and would not
permit an informed adjudication of the case by the Board. Thus, the case should be remanded to
OWCP to combine the claim files. OWCP procedures provide that cases should be doubled
when a new injury is reported for an employee who previously filed an injury claim for a similar
condition and further indicates that the cases should be doubled as soon as the need to do so
becomes apparent.2 On remand, OWCP should combine the present case record, File No.
xxxxxx149, with File No. xxxxxx713. After combining these two case records, it should
consider the evidence contained in the combined case record and, following any necessary
further development, issue a de novo decision regarding whether appellant has any permanent
impairment of her bilateral lower extremities, warranting a schedule award.

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Doubling Case Files, Chapter 2.400.8(c)(1)
(February 2000).

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 27, 2013 is set aside and the case remanded for further
proceedings consistent with this order of the Board.
Issued: November 7, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

